PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/667,311
Filing Date: 2 Aug 2017
Appellant(s): Amaya et al.



__________________
Richard Goldberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/13/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

There are several facts that the Examiner needs to address after reading Summary of Claimed Subject Matter in the Appeal Brief filed on 11/13/2020:
A. Appellant provides new Drawing 1 based on Fig. 6 in the teachings of Herzog (the secondary reference in the final rejection mailed on 4/15/2020) to explain the claimed subject matter of “dividing shaping regions into a plurality of laminating units along a height direction by a plural number n divisions” (pg. 6, lines 2-4 from bottom in Brief). First, if Appellant believes the concept of “a plurality of laminating units along a height direction by a plural number n divisions” is critical to the claimed invention, the drawing 1 should be provided from the first place and originated/created by Appellant instead of providing additional explanation by using the concept from the reference of Herzog. Second, this proves Herzog originally provides the concept of “dividing shaping regions into a plurality of laminating units along a height direction by a plural number n divisions” (see [0030], English translation provided for Herzog).
Drawings 3 and 5 in the Appellant Brief all are based on the drawings in the teachings of Herzog to explain the claimed concepts. For one of ordinary skilled in the art, this means that those concepts are not new when Appellant files the application.
B. Appellant provides new Drawings 2 and 4 to explain the concept of “establishing a plural number m dividing regions as a plurality of laminating layers along the height direction for each of laminating units” (pg. 9, lines 4-6 in Brief) and the concept of “the maximum prearranged sintering region includes all of the prearranged sintering regions in each laminating unit of the plurality of laminating units as a common unit region by superimposing the prearranged sintering regions” (pg. 10, lines 1-4 in Brief). 
First, the drawings 2 and 4 should be provided from the first place when the application is filed. 
Second, in the disclosures of the application, Appellant only discloses two examples (or two layers) for the relationship of inside region, outside region and sintering region (or maximum sintering region). In drawings 2 and 4, Appellant presents layer 1, layer 2 and layer 3 to explain the concept of the invention. Even presenting 3 layers, one of ordinary skill in the art understands that Appellant still will miss some cases unable being explained the claimed concepts by three layers in Drawings 2 and 4. Thus, for one of ordinary skilled in the art, Appellant cannot demonstrate the consistency of the application. 
Third, Appellant defines that region 3 in Fig. 1 and 2 is sintering region or maximum sintering region (see [0038] in the disclosures of PGPub (US 2019/0039315)). Based on Examples 1 and 2 (related to Fig. 1 and 2, respectively), the definition of sintering region or maximum sintering region is understandable. However, after Appellant introducing layer 1, layer 2 and layer 3 in Drawings 2 and 4, apparently maximum sintering region is not equivalent with sintering region and there is a possibility that maximum sintering region is less than 
At last, in the disclosure of the application (PGPub (US 2019/0039315), there is no any mention of “a common unit region”.                   

(2) Response to Argument
A. Appellant argues that Claims 1 and 3 are not obvious over Fuwa and Herzog 
Applicant’s Argument: Combination of Fuwa and Herzog does not arrive at Appellant’s Invention
Appellant majorly argues (Brief at 15-33) that in claims 1 and 3, Fuwa and Herzog does not disclose superimposing a plurality m of layers of laminating unit to form a maximum prearranged sintering region defined by a common unit area as a result of this superposition, and in which the squeegee is moved at in the outside region to be greater than the sliding speed in the inside region in order to provide improved efficiency in the formation of the object, this is not persuasive. 
For arguments related to the reference of Fuwa:
Appellant argues that Fuwa does not arrive at Appellant’s invention in claim 1 (at pg. 17, lines 3-6 in Brief from bottom; pg. 18, lines 9-12 in Brief; pg. 15, line 9 in Brief; pg. 19, lines 2-7 in Brief; pg. 23, lines 3-4 from bottom in Brief; pg. 24, lines 4-6 in Brief) . 
Appellant further argues that Fuwa et al. fails to disclose the following steps of claim 1 herein: 

b)	using a maximum prearranged sintering region, formed by superimposing all of the prearranged sintering regions, one after another from 1 to the plural number m before sintering in each laminating unit of the plurality of laminating units, as a basis (pg. 20, lines 1-3 from bottom and pg. 21, line 1 in Brief). 
c)	wherein the maximum prearranged sintering region includes all of the prearranged sintering regions in each laminating unit of the plurality of laminating units as a common unit region by superimposing the prearranged sintering regions (pg. 21, lines 11-15 from bottom in Brief). 
d)	dividing each laminating unit of the plurality of laminating units into an inside region including the maximum prearranged sintering region, and an outside region not including the maximum prearranged sintering region (pg. 22, lines 1-4 in Brief). 
e)	setting a squeegee sliding speed in the outside region to be greater than the sliding speed in the inside region one after another from 1 to the plural number n (pg. 22, lines 7-9 from bottom in Brief). Appellant further argues that Fuwa et al. fails to disclose the majority of steps of claim 1 herein (pg. 23, lines 8-9 in Brief).
For arguments related to the reference of Herzog:
Appellant argues, therefore, even if Herzog discloses forming groups of layers for object 1, and determining a maximum prearranged region in which the squeeze is moved at a lower speed for all layers of a particular group, the maximum prearranged region in which the squeegee is moved at a lower speed is much different than the maximum prearranged sintering region (common unit area) of the present claimed invention, which results in much greater efficiency over the arrangement of Herzog (pg. 33, lines 3-10).
Examiner’s Response: In the teachings of Fuwa and Herzog, the concept of layer by layer for laminating the 3D object is disclosed. For each layer, the sintering region and the region outside the sintering region are disclosed. These concepts are providing the foundation to the claimed limitations. Specifically, Herzog discloses superimposing a plurality m of layers of laminating unit (or group) to form a maximum prearranged sintering region, and in which the squeegee (or roller or blade) is moved at in the outside region to be greater than the sliding speed in the inside region.   
Regarding arguments that Fuwa does not arrive at Appellant’s invention in claim 1, it is nor persuasive. Appellant admits that, Fuwa et al merely performs a conventional operation of squeegeeing powder for a single layer at a single constant speed throughout that layer, moving the table, and then repeating the process over for another single layer, .. and so on (pg. 25, lines 1-5 from bottom in Brief). Thus, Fuwa discloses the squeegeeing process and sintering process layer by layer for building the 3D object. Basically, after all information related to each single layer of the 3D object is established in Fuwa, there are infinite ways to rearrange the steps (layer by layer) to build the 3D object. In general, the transposition of process steps or the e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C)). Thus, for one of ordinary skill in the art, it would have been obvious to having superimposing a plurality m of layers of laminating unit to form a maximum prearranged sintering region (e.g. the bottom layer in Fig. 1 of the teachings of Fuwa) defined by a common unit area as a result of this superposition.      
Regarding arguments that Herzog does not provide the maximum prearranged sintering region (common unit area) having great efficiency like the present claimed invention for the 3D object manufacturing process, it is not persuasive. Appellant admits that, “therefore, even if Herzog discloses forming groups of layers for object 1, and determining a maximum prearranged region in which the squeegee is moved at a lower speed for all layers of a particular group” (pg. 33, lines 3-6 in Brief). For one of ordinary skilled in the art, it would have been obvious having superimposing a plurality m of layers of laminating unit to form a maximum prearranged sintering region defined by a common unit area as a result of this superposition, and in which the squeegee is moved at in the outside region to be greater than the sliding speed in the inside region in order to provide improved efficiency in the formation of the object.
Appellant said in Brief that, “the maximum prearranged region in which the squeegee is moved at a lower speed (in the teachings of Herzog) is much different than the maximum prearranged sintering region (common unit area) of the present claimed invention, which 

    PNG
    media_image2.png
    367
    543
    media_image2.png
    Greyscale

Annotated Figure I (based on Fig. 7 in the teachings of Herzog)
B. Appellant argues that Claim 2 is not obvious over Fuwa, Herzog and Park 
Applicant’s Argument: Combination of Fuwa, Herzog and Park does not arrive at Appellant’s Invention
Appellant argues on pages 35-39 that Park does not arrive at Appellant’s invention, especially for a length of a prescribed along a line connecting a center location of the maximum prearranged sintering region and each location on all of the outer periphery. Appellant further argues that there is no superimposing of any layers at all in Park et al (pg. 35, lines 5-6 from bottom in Brief). Appellant further argues that it is strongly disputed that, as to Figs. 9A and 9B, there is any discussion at all of the speed of the flattening roller 12 (pg. 36, lines 1-3 in Brief). Appellant further argues that none of the references disclose superimposing a plurality m of 
Examiner’s Response: the combination of Fuwa, Herzog and Park discloses obviousness for the length a (i.e. the value of threshold AA) connecting the inside region and the outside region in the powder bed and the length a (i.e. the value of threshold AA) connecting the inside region and the outside region in the powder bed to be a value of 2-50 mm.
Fuwa teaches the three-dimensional object shaping method and does not explicitly disclose the further step to set each location on an outer periphery of the inside region at a border between the inside region and the outside region to be separated from a respective location on an outer periphery of the maximum prearranged/predetermined sintering region by a length a (i.e. a value of threshold) of a predescribed distance along a line connecting a center location of the maximum prearranged/predetermined sintering region and each location on the outside periphery. Park teaches when the distance between the edge of the fabrication layer 30 (i.e. the maximum prearranged sintering region) and the edge of the fabrication stage 24 is greater than a predetermined/prearranged threshold (i.e. the length a), a controller reduces the number of times of leveling steps or control the leveling step not to be performed ([0112], lines 1-5) in the area of outside the threshold. In other words, the leveling speed will be significantly increased in the area beyond the threshold AA (see label AA in the Annotated Figures 9A and 9B). 
Specifically, Herzog discloses that, in an embodiment of the invention, the coater experiences at least in the second half of the first stretch section, in particular 2-50 mm (i.e. 2) in front of the cross-section of the object to be solidified a negative acceleration movement or stops there at least for a short time ([0008], Lines 1-3). 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/Shibin Liang/
Patent Examiner, Art Unit 1741

Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741    

                                                                                                                                                                                                    /CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.